EXHIBIT CONFIDENTIAL TRANSITION AGREEMENT This Transition Agreement (this “Agreement”), dated as of October 11, 2008 (the “Effective Date”), is made by and among Nanya Technology Corporation, a company incorporated under the laws of the Republic of China (“NTC”), Qimonda AG, a company incorporated under the laws of Germany (“Qimonda”), Inotera Memories, Inc., a joint venture company limited by shares under the laws of the Republic of China (the “Company”), Micron Technology, Inc., a company incorporated under the laws of Delaware (“Micron” and, together with NTC, Qimonda and the Company, the “Parties” and each a “Party”).Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Share Purchase Agreement (as defined below). RECITALS A.The Company was established by NTC and Infineon Technologies AG, a predecessor in interest to Qimonda (“Infineon”), pursuant to that certain Joint Venture Agreement, dated November 13, 2002 (such agreement, as amended by the first through fifth amendments thereto, the Letter of Undertaking dated December 3, 2003 and the Letter of Agreement re Assignment dated July 28, 2006, the “JV Agreement”). B.In connection with the entry into the JV Agreement and the operation of the Company, NTC, Infineon and the Company entered into certain agreements, including (i) the Joint Product Development and Product Swap Agreement between
